--------------------------------------------------------------------------------

EXHIBIT 10.14

  Andrea A. Lang
Senior Vice President
Human Resources

 
Dynegy Inc.
1000 Louisiana Street, Suite 5800
Houston, Texas 77002
Phone 713.507.6578 • Fax 713.767.8371
www.dynegy.com
 


Personal & Confidential
DYNEGY        
February 26, 2003


Mr. Shawn E. Schukar
1171 Woodridge Court
Decatur, IL 62526


Dear Shawn:


On behalf of Illinois Power Company and Dynegy Inc. (herein together, the
"Company"), I am pleased to confirm the terms and conditions of your employment
at Illinois Power Company in the position of Vice President, Customer and Energy
Supply Management, as summarized in this letter. In addition to the terms
outlined herein, your employment is governed by the Company's policies and
procedures generally applicable to employees of Illinois Power Company.


1.
TITLE. Your title shall be Vice President, Illinois Power Company. You will
report to the President of Illinois Power Company. Your duties will include such
lawful duties as may be delegated from time to time by the President of Illinois
Power Company. You shall devote your time, energy, and skill to the performance
of your duties for the Company and will exercise diligence and reasonable care
in the performance of such duties. You will be employed in Decatur, Illinois.
 
 
2.
BASE SALARY. Your annual salary will be $175,000 payable in accordance with the
Company's payroll guidelines. Your salary will be reviewed each year based on
corporate policy. There is no guarantee of a salary increase at any time.
 
 
3.
INCENTIVE COMPENSATION PLAN. You will be eligible to participate in the Dynegy
Inc. Incentive Compensation Plan (ICP). Under the ICP, Dynegy rewards eligible
employees for the value of their contributions to the Company by linking both
relative employee performance and market competitiveness to pay. Incentive
awards will be paid to eligible employees based on overall company, business
unit, and individual performance with emphasis placed on competitive market
reward levels and with differentiation made for stronger performers. Your target
bonus is 40% of your base salary, dependent upon certain financial and
performance objectives, determined in accordance with such program, and by the
Board of Directors of Dynegy Inc.: however, there is no guarantee of a bonus
payment. Award ranges are subject to change based on market competitive norms
and the discretion of the Board. You must be an active employee on payroll on
the date the awards are distributed to receive an award. It is mutually
understood that termination of employment results in your forfeiture of an
individual incentive compensation award.

 

       

--------------------------------------------------------------------------------

 

 
4.
LONG TERN INCENTIVE PLAN. You will also be eligible to participate in Dynegy's
Long Term Incentive Program that provides for stock option awards of Class A
Common Stock of the Company. The value of any such award will be in parity with
the awards granted to similarly situated employees who also report directly to
the President of Illinois Power Company. Such option grants will be made
dependent upon a number of factors, including but not limited to the Company and
your financial and performance objectives, determined in accordance with the
provisions of the annual stock option award program, and by the Board. There is
no guarantee of a grant of options at any time. Any options granted to you will
have an exercise price equal to the highest closing price reported on the NYSE
for Class A Common Stock of the Company on the date of grant in accordance with
the requirements and provisions of the Company's currently applicable option
grant program. Any options granted during the term of this Agreement are subject
to the vesting, forfeiture and other terms and conditions of the option grant
program under which they were granted. You recognize that any value of an award
of "market" options is a projected value, which is subject to the future
performance of the Company stock, and that there is no guarantee that the actual
value of such options will achieve that value
 
 
5.
SEVERANCE AND RELOCATION. If, following a change in control if Illinois Power
Company (as defined in this paragraph), the Company involuntarily terminates
your employment for any reason other than cause, or you voluntarily terminate
your employment as the result of a reduction in your base salary or you are
required to relocate outside the Decatur, Illinois metropolitan area, you will
receive severance pay in an amount equal to the greater of the amount you would
be eligible to receive under the Dynegy Inc. Executive Severance Plan in effect
on the date of such termination of employment or 1.5 times your base salary and
ICP target on the date of such termination of employment. In addition, you will
remain eligible for any benefits other than severance pay for you would
otherwise have been eligible under the Dynegy Inc. Executive Severance Plan in
effect on the date of such termination of employment. For the purposes of this
paragraph, a "change in control" of Illinois Power Company shall mean the sale
or disposition of all or substantially all of Illinois Power Company stock or
assets by Dynegy Inc. to a person or group or entity that is not an affiliate of
the Company. However, a "change in control" shall not be deemed to have occurred
if the Company sells all or substantially all of the assets of Illinois Power
Company but you are offered a "comparable position" with the Company or with an
affiliate or subsidiary of the Company.
 
 
6.
BENEFIT PLAN PARTICIPATION. You shall be eligible to participate in Illinois
Power Company's benefits programs for officers.
 
 
7.
“AT WILL" EMPLOYMENT”. Your employment with the Company "at will." This means
that you are free to leave your employment at any time, with or without cause or
notice, and that the Company is free to terminate your employment at any time,

 

       

--------------------------------------------------------------------------------

 

 

          with or without cause or notice. This offer does not constitute a
contract of employment with Dynegy Inc. or Illinois Power Company and no one
other than the Chief Executive Officer of Dynegy Inc. has the authority to
change the at will nature of your employment. Further, any change to your
employment status must be made in writing. No implied contract about any term or
condition of your employment is, or can be, established by this offer, or any
other statement, action, policy or practice.

 




 
Sincerely,
 

 
/s/ Andrea A. Lang
 

--------------------------------------------------------------------------------

 
Andrea A. Lang
 
Senior Vice President, Human Resources
 
Dynegy Inc.



Accepted and Agreed to this 6 day of March, 2003.


/s/ Shawn E. Schukar

--------------------------------------------------------------------------------

Employee Signature


*Your response is requested by March 14, 2003. If you do not respond by this
date, this offer expires.
 

       

--------------------------------------------------------------------------------

 

 